DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claims 5 and 7, the claim is vague and indefinite because it does not end with period.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstel [US 2015/0023663] in view of Wellbrock [US 2011/0116789].

maintenance activity data, wherein the maintenance activity data comprises at 
least a network traffic state, a network topology and a maintenance activity state [Par. 0012 and 0031]; a storage unit to store the maintenance activity data [Par. 0012 and 0031].  However, Gerstel fails to disclose what Wellbrock discloses a method and system for restoring a network state after performing a maintenance activity that causes a disruption in a communication path of traffic over a multi-layer network having a multi-layer control system comprising a processor, wherein said processor is configured to: a. receive an indication from the maintenance tool that the maintenance activity for an indicated optical resource is completed [Fig 4A, 445, maintenance finished]; b. determine whether one or more IP links utilizes an alternative optical path configured as a result of the maintenance activity [Fig 4B, 475 discloses identifying the rerouted IP link on the alternate link, Par. 0020 disclose optical network which includes ip layer and optical layer]; c. select an IP link  from a list generated from the determined one or more ip links [Fig 4B, 475 selects the rerouted link from alternated link for reroute it back to primary link, Par. 0020 disclose optical network which includes ip layer and optical layer];  d. instruct the packet switching layer to remove traffic from the selected IP link 
Since a method and system for rerouting the rerouted traffic from alternated link back to maintenance link is well known and expected in the art or just a reverting of recovery of mechanism from a failure or maintenance mode.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply a method and system for rerouting the rerouted traffic from alternated link back to recovered link as disclosed by WellBrock into the teaching of Gelstel.  The motivation would have been to maintain an efficiency of network.
As claim 2, Gerstel discloses the maintenance tool comprises a maintenance tool display unit [Par. 0012 and 0031].
As claim 3, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

As claim 5, WellBrock discloses said selection is based on a possible impact on traffic of each IP link in the list [Fig 4B, 475 selects the rerouted link from alternated link for reroute it back to primary link, Par. 0020 disclose optical network which includes ip layer and optical layer because only one IP link to be rerouted in order to prevent data lost].
As claim 6, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstel in view of Bordogna [US 2006/0013210].
As claim 1, Gerstel discloses a computerized system for performing a maintenance activity that causes a disruption in a communication path of traffic over a multi-layer network, wherein the multi-layer network comprises an Internet Protocol (IP) layer and an optical layer, wherein the packet switching layer comprises one or more IP links and one or more IP nodes, wherein the optical layer comprises one or more optical links and one or more optical nodes, the system comprising: a maintenance tool configured to coordinate maintenance activities of the multi-layer network based on 
maintenance activity data, wherein the maintenance activity data comprises at 

state [Par. 0012 and 0031]; a storage unit to store the maintenance activity data [Par. 0012 and 0031].  However, Gerstel fails to disclose what Bordogna discloses a method and system for restoring a network state after performing a maintenance activity that causes a disruption in a communication path of traffic over a multi-layer network having a multi-layer control system comprising a processor, wherein said processor is configured to: a. receive an indication from the maintenance tool that the maintenance activity for an indicated optical resource is completed [Par. 0061-0062 discloses a maintenance finished and receiving a recovery notification]; b. determine whether one or more IP links utilizes an alternative optical path configured as a result of the maintenance activity [Par. 0063-0065 discloses identifying the rerouted link on the alternate link, Par. 0078 discloses IP rerouting]; c. select an IP link  from a list generated from the determined one or more ip links [Par. 0063-0065 discloses selecting the rerouted link from alternated link back to primary link, Par. 0078 discloses IP rerouting];  d. instruct the packet switching layer to remove traffic from the selected IP link by rerouting the traffic to the other IP links [Par. 0063-0065 discloses instructs the rerouted link from alternated link back to primary link, Par. 0078 discloses IP rerouting];  e. instruct the optical layer to reroute traffic passing via the alternative optical path to a previous optical path stored in the storage unit, wherein the previous optical path includes the indicated optical resource [Par. 0063-0065 discloses reroutes the rerouted link from alternated link back to primary link, Par. 0072-0073 discloses SONET is optical layer and Par. 0078 discloses IP rerouting]; f. instruct the packet switching layer to reroute traffic back to the selected IP link [Par. 0063-0065  reroutes the rerouted link 
Since a method and system for rerouting the rerouted traffic from alternated link back to maintenance link is well known and expected in the art or just a reverting of recovery of mechanism from a failure or maintenance mode.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply a method and system for rerouting the rerouted traffic from alternated link back to recovered link as disclosed by Bordogna into the teaching of Gelstel.  The motivation would have been to maintain an efficiency of network.
As claim 2, Gerstel discloses the maintenance tool comprises a maintenance tool display unit [Par. 0012 and 0031].
As claim 3, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 4, Bordogna discloses said selection is performed randomly from the list [Par. 0063-0065 discloses selecting the rerouted link from alternated link back to primary link, Par. 0078 discloses IP rerouting because only one IP link to be rerouted].
As claim 5, Bordogna discloses said selection is based on a possible impact on traffic of each IP link in the list [Par. 0063-0065 discloses selecting the rerouted link from alternated link back to primary link, Par. 0078 discloses IP rerouting because only one IP link to be rerouted in order to prevent data lost].
As claim 6, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstel in view of Boertjes [US 2011/0222846].
As claim 1, Gerstel discloses a computerized system for performing a maintenance activity that causes a disruption in a communication path of traffic over a multi-layer network, wherein the multi-layer network comprises an Internet Protocol (IP) layer and an optical layer, wherein the packet switching layer comprises one or more IP links and one or more IP nodes, wherein the optical layer comprises one or more optical links and one or more optical nodes, the system comprising: a maintenance tool configured to coordinate maintenance activities of the multi-layer network based on 
maintenance activity data, wherein the maintenance activity data comprises at least a network traffic state, a network topology and a maintenance activity state [Par. 0012 and 0031]; a storage unit to store the maintenance activity data [Par. 0012 and 0031].  However, Gerstel fails to disclose what Boertjes discloses a method and system for restoring a network state after performing a maintenance activity that causes a disruption in a communication path of traffic over a multi-layer network having a multi-layer control system comprising a processor, wherein said processor is configured to: a. receive an indication from the maintenance tool that the maintenance activity for an indicated optical resource is completed [Par. 0028 discloses advertising a maintenance finished when a new channel setup]; b. determine whether one or more IP links utilizes an alternative optical path configured as a result of the maintenance activity [Par. 0028 discloses identifying the rerouted link “Figs 3-4, IP layer”  on the alternate path such as 
Since a method and system for rerouting the rerouted traffic from alternated link back to maintenance link is well known and expected in the art or just a reverting of recovery of mechanism from a failure or maintenance mode.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply a method and system for rerouting the rerouted traffic from alternated link back to recovered link as disclosed by Boertjes into the teaching of Gelstel.  The motivation would have been to maintain an efficiency of network.

As claim 3, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 4, Boertjes discloses said selection is performed randomly from the list [Par. 0028 discloses selecting the rerouted link of IP layer from alternated optical path of optical layer for rerouting it back to optical primary path].
As claim 5, Boertjes discloses said selection is based on a possible impact on traffic of each IP link in the list [Par. 0028 discloses selecting the rerouted link of IP layer from alternated optical path of optical layer for rerouting it back to optical primary path].
As claim 6, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sadananda [US 2009/0034975] discloses a method and system for switching back the traffic to the recovered working path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414